Title: 15th.
From: Adams, John Quincy
To: 


       In the forenoon I went to see Mr. Parsons, and inform’d him that I should probably attend at his office in about three weeks: Stedman and Thomson are there now, but the former of these will leave the office, by the latter end of next month. My classmate Putnam has applied for admission, and intends, I am told to enter the office in November. Two at once would be full sufficient, but if there are half a dozen it cannot be helped. I went accompanied by Stedman, and paid a visit to Miss Jones, the young lady who was at Mr. Wiggles worth’s when Bridge, and I boarded there, last winter. She looks very unwell, and they fear she is in a consumption.
       Dined at Mr. Tufts’s, and soon after dinner I went to see my friend and Classmate Little. I found Thomson there, but he soon after proceeded on his way to Wenham. We had several smart showers in the course of the afternoon. Just before dark I returned to Mr. Tufts’s at the port. In the evening, between 9 and 10, we had a very heavy shower, with a violent gust of wind.
      